OFFICIAL CORRESPONDENCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, Applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

Group I, claims 1, 2-10, and 13, drawn to a water-soluble film.
Group II, claim 12, drawn to a method for producing a water-soluble film.
Group III, claims 14 and 15, drawn to a method for packaging a chemical and/or detergent with a water-soluble film.
Group IV, claim 16, drawn to a method of using a composition to produce a water-soluble film.

The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II; I and III; I and IV; II and III; II and IV; and III and IV, respectively, lack unity of invention because even though the inventions of these groups require the technical feature of a water-soluble film comprising (i) a water-soluble resin and (ii) a polyamine backbone-containing compound wherein at least one amino group is modified with at least one group selected from among (poly)alkylene glycol groups, carboxylic acid (salt) groups, hydrophobic groups, and sulfonic acid (salt) groups, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Mori (US 2007/0115323; “Mori”).
Mori discloses a recording medium including a paper or pulp-based substrate, and a coating layer (i.e., film) formed on the substrate [0249, 0253-0256, 0285] (noted that Applicant’s specification US 2020/0307881 indicates that the claimed water-soluble film may be formed as a coating on a substrate [0132]). The coating layer is formed from (a coating liquid including) at least (i) a binder and (ii) a pigment [0261, 0262]. The binder is a water-soluble resin that is, inter alia, polyvinyl alcohol [0270-0272] (specification indicates that the preferred water-soluble resin is polyvinyl alcohol [0103]). A cationic organic compound may be mixed with the binder (if a colorant is desired to be included), where said compound is, inter alia, a modified polyethylenimine alkylene oxide [0275, 0276] (specification indicates that the polyamine backbone-containing compound wherein the amino group is modified with a (poly)alkylene glycol group is such that can be readily obtained by addition reaction of an alkylene oxide to a polyamine [0051, 0053, 0063, 0064, 0067]). 
Mori does not explicitly recite that the film is water-soluble. However, it is noted that (i) the degree of solubility in water which the (claimed) film is required to exhibit is not limited by the claim (and thus may be any degree of water-soluble, measured under any conditions e.g. hot water, cold water, increased agitation); and (ii) the specification indicates that to form the water-soluble film, the polyamine backbone-containing compound and the water-soluble resin are simply mixed [0116, 0120, 0121] and then coated onto a base material, dried, or hardened [0123]. 
Mori discloses that the coating layer is formed by coating the (coating liquid) onto the substrate [0285]. Given that the coating film of Mori is formed from a coating liquid which includes the components specified by the technical feature (as claimed), i.e., a water-soluble resin (in particular polyvinyl alcohol) and the polyamine backbone-containing compound (in particular polyethylenimine alkylene oxide); given that the coating film is formed by mixing the compounds in the coating liquid and then coating the liquid onto a substrate; and given that the degree of water-solubility required by the claims/technical feature is not limited, there is a reasonable expectation that the coating film of Mori would have exhibited at least some degree of water-solubility, absent factually supported objective evidence to the contrary (see MPEP 2112(IV) and 2112.01(I)). As such, Mori reads on all of the limitations of the technical feature recited above. 
Therefore, since the claim limitations that constitute the technical feature recited above have failed to define a contribution over Mori, they have failed to constitute a special technical feature. As such, there is lack of unity between the following respective groups: I and II; I and III; I and IV; II and III; II and IV; and III and IV. 

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The Examiner has required restriction between product or apparatus claims and process claims. Where Applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04.
Additionally, in order for rejoinder to occur, Applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the Examiner before the patent issues. See MPEP § 804.01.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Michael C Romanowski whose telephone number is (571) 270-1387. The examiner can normally be reached M-F, 09:30-17:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Aaron Austin can be reached on (571) 272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MICHAEL C ROMANOWSKI/Examiner, Art Unit 1782